Citation Nr: 1711461	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  08-046 82	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus L5-S1 with radiculopathy and arthritis, prior to November 30, 2008, and in excess of 40 percent from January 12, 2012; excluding periods of total disability from May 23, 2008 to November 30, 2008 and February 15, 2013 through May 31, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to April 18, 2014, and in excess of 20 percent from that date.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, prior to April 18, 2014, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO continued the Veteran's 20 percent disability rating for his herniated nucleus pulpous L5-S1 with radiculopathy and arthritis.

In a July 2009 rating decision, the RO granted a temporary evaluation of 100 percent effective May 23, 2008 based on surgical or other treatment necessitating convalescence.  A 20 percent rating was assigned from December 1, 2008.

In July 2011, the Board remanded the appeal to the RO for additional development.

In a July 2012 rating decision, the disability rating for the low back disability was increased to 40 percent from January 12, 2012.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  In that rating decision, the RO also granted service connection for radiculopathy of the right and left lower extremities and assigned separate 10 percent ratings for such disabilities, effective from October 8, 2007.  The Board has determined that it has jurisdiction over this aspect of the Veteran's case as prior to this time the Veteran's low back disability, which had already been on appeal, was characterized as herniated nucleus pulposus L5-S1 with radiculopathy and arthritis.

In an April 2013 rating decision, the RO granted a temporary evaluation of 100 percent effective February 15, 2013 based on surgical or other treatment necessitating convalescence.  A 40 percent rating was again assigned from June 1, 2013.

In an August 2016 rating decision, the RO granted a 20 percent rating for radiculopathy, right lower extremity effective April 18, 2014; and also granted a 20 percent rating for radiculopathy, left lower extremity effective April 18, 2014.  In addition, the RO granted entitlement total disability based on individual unemployability (TDIU), thus resolving that issue that had been on appeal.

The issues of the Veteran's service-connected radiculopathies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


FINDING OF FACT

Prior to November 30, 2008, at no time was the Veteran's forward flexion of the thoracolumbar spine shown to be limited to less than 30 degrees even considering pain and other pertinent factors; as of January 12, 2012, unfavorable ankylosis of the entire thoracolumbar spine was not shown; the Veteran has not had incapacitating episodes during the appeal period.


CONCLUSION OF LAW

The criteria for a rating of in excess of 20 percent prior to November 30, 2008, or in excess of 40 percent from January 12, 2012, for herniated nucleus pulposus L5-S1 with radiculopathy and arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, with regard to the low back disability, the Veteran was provided with the relevant notice and information in a April 2007 letter prior to the initial adjudication of the claim, followed by additional notices.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of the disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Disability Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record reveals that the January 2012 and April 2014 VA examinations include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight bearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  Initially, remanding for another examination would not remedy the lack of testing performed at the January 2012 examination.  With regard to the later examination in April 2014, the Board notes that the Veteran has been assigned a 40 percent rating based on ankylosis and a higher rating is being denied on the basis that there is not unfavorable ankylosis of the entire thoracolumbar spine.  Since the Veteran is rated based on ankylosis, there is no need for further Correia considerations since they are based on motion findings.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

According to the Formula for Rating Intervertebral Disc Syndrome (IVDS), a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

At the outset, the Board notes that, although the Veteran has disc disease, he has not had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.

In January 2007, the Veteran's children submitted statements in which they indicated that they had witnessed the Veteran having back problems, particularly when he returned home from work.  

A March 2007 x-ray revealed mild degenerative changes. 

In April 2007, the Veteran was afforded a VA examination.  The examiner noted that the Veteran continued to complain of chronic low back pain with occasional radiation to the left leg.  The back pain was continuous, ranging anywhere from 5 to 7 (on a scale of 0-10 with 10 being worse) at rest.  In addition to the pain, he complained of stiffness of the lower back.  He did not use any assistive devices.  The Veteran was employed, but had difficulty pushing and lifting heavy objects.  The Veteran reported having difficulty in ambulation, sitting for prolonged periods of time, and standing for prolonged periods of time.  He was currently taking several medications.  In addition, he had been using a TENS unit and had been going to physical therapy periodically.  Range of motion of the lumbar spine revealed flexion to 60 degrees, extension to 30 degrees, and lateral bending to 30 degrees.  After 3 repetitive actions, flexion was reduced to 55 degrees with pain, extension with pain at 28 degrees, right and left lateral bending and twisting with pain at 28 degrees, left and right flexion at 28 degrees, and left and right lateral rotation to 28 degrees.  No flare ups or spasms were noted.  The lumbar spine was tender to palpation.  Patellar and Achilles reflexes were diminished.  The Veteran complained of radiation of the pain to the left lower extremity at times.  Muscle strength was 4/5 in both lower extremities.  The back was tender to palpation.  The Veteran denied any bowel or bladder difficulties at this time.  The Veteran reported having an occasional flare up of about once a month, lasting 2 or 3 days.  The precipitating factors included lifting, bending, twisting, and pushing.  The Veteran denied any weight loss, fever, malaise, dizziness, visual disturbance, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  The Veteran walked unaided, but did walk with a right limp and did not use braces.  He indicated sitting was worse than standing currently.  He had no history of recent falls.  His pain had been gradually progressive over the last few years.  He walked rather slowly with a right limp.  He had no difficulty with eating, grooming, bathing, toileting, or dressing.  The Veteran had two jobs.  He had not missed work in the past two years.  There was no bed rest prescribed by his physician in the past year.  X-rays revealed multilevel disc degenerative changes.  The impression was degenerative disc disease, L5-Sl.  

In October 2007, the Veteran reported numbness in the right great toe.  A December 2007 magnetic resonance imaging (MRI) showed degenerative disc disease without herniation.  There was facet arthropathy and a mild L4-5 canal stenosis.  There was a focal left-sided protrusion of the L5-S1 disc with mild mass effect on the left S1 nerve root displacing it posterolaterally.

The Veteran underwent an employment examination in December 2007.  It was noted that the Veteran had ongoing lumbar spine radicular pain.  He also had severely limited range of motion, but it was not indicated specifically what the range of motion findings were on examination.  

In March 2008, the Veteran reported to the Social Security Administration that he could not sit, stand, or walk for extended periods due to his low back disability.  Clinical March 2008 findings reflected that the Veteran had back pain and spasms following a recent fall.

An April 2009 treatment record noted that the Veteran had undergone back surgery in May 2008 due to a several-year history of axial back pain with radiculopathy and numbness into his bilateral lower extremities radiating into his feet.  The clinical records of that surgery reflected that the Veteran underwent L5-S1 interbody lumbar fusion.  The April 2009 record noted that at his first postoperative visit, the pain and numbness from his bilateral knees had resolved, but he still had some pain in both posterior thighs to his knees.  At a September of 2008 visit, he still had pain in his back and both anterior and posterior aspects of his bilateral legs that worsened with activity and was relieved with rest.  The Board notes that an October 2008 record reflected flexion to 50 degrees.  Currently, he reported that he was continuing to do quite well in terms of his back.  He stated he really did not have any back pain of any consequence and that his leg pain was essentially resolved.  The examiner indicated that the Veteran was making satisfactory progress postoperative.

As noted in the introductory portion of this decision, the Veteran had been granted a temporary evaluation of 100 percent effective May 23, 2008 until November 30, 2008, based on surgical or other treatment necessitating convalescence, due to his May 2008 back surgery.  

The Veteran underwent an electromyography (EMG) in September 2011.  The examiner noted that the findings were consistent with a prior November 2007 EMG (also of record) with both showing mild bilateral L5 less than S1 radiculopathies.  The Veteran also underwent magnetic resonance imaging (MRI) in November 2011 which revealed a question of a small amount of residuals of recurrent disc in the operative level with marked worsening of high grade central stenosis at L4-5.  

In January 2012, the Veteran was afforded a VA examination.  At that time, he stated that he had low back pain which radiated down his right and left legs with right leg pain into the great toe or adjacent toes and the left leg pain into the calf at times.  He reported numbness in the bilateral great toes.  He also reported flare-ups that caused him to have to sit down for about one half hour and stop what he was doing.  He used a cane to walk outside.  He had not had doctor-ordered bed rest in the last 12 months.  There were no bladder or bowel changes. He stated that his back and leg pain affected his daily activities as well as his ability to work as a cook or food service worker.  He stated it limited bending, walking, lifting standing, sitting, reaching and twisting required for different aspects of his occupation.  On examination, his gait was abnormal.  He exhibited forward flexion from 0 degrees to 70 degrees with pain at that point; extension at 0 degrees with pain at that point; right and left lateral flexion from 0 degrees to 20 degrees with pain at that point; right lateral rotation from 0 degrees to 15 degrees; and left lateral rotation from 0 degrees to 20 degrees.  He had pain throughout each of these arcs of motion, except right and left lateral rotation, and his range of motion was limited secondary to pain.  There was alteration in arc of motion with repetitions (3) for his right lateral flexion (0 degrees to 25 degrees with repetitions) and his left lateral rotation (0 degrees to 25 degrees with repetitions).  He had 5/5 strength in all areas.  He had intact sensation with light touch in three of the four extremities.  His sensation was decreased in the foot/toes (L5).  There was no clonus right ankle, +1 left ankle; and 2+ knee bilaterally.  He had a negative straight leg raise bilaterally lower extremities on both sitting and supine.  His reported radicular symptoms were noted as severe for the right lower extremity in the categories of intermittent pain, paresthesias and/or dysesthesias, and numbness and mild for the left lower extremity in the categories of intermittent pain, paresthesias and/or dysesthesias, and numbness; there were no other signs or symptoms of radiculopathy noted.  However, the peripheral nerve examination indicated that the nerve involved was the external popliteal (common peroneal) nerve with mild incomplete paralysis on both the right and left sides and the sciatic nerve was normal.  

A review was made of past findings, noting that an MRI of the lumbar spine from November 2011 showed a questionable small amount of residual or recurrent disc in the operative level at L5-S1 with marked worsening of high-grade central stenosis at L4-5.  An EMG from September 2011 showed evidence for chronic, bilateral mild S1 radiculopathies; the significance of polyphasia in the anterior tibialis which may be related to previous radiculopathy, S/P surgery or a benign finding.  Compared to the November 2007 EMG, there was little change (mild bilateral L5 less than S1 radiculopathies).  The examiner noted regarding the reported ranges of motion that for extension of the lumbar spine, the template does not allow for negative numbers.  The Veteran could not reach 0 degrees of extension and was in 5 degrees of flexion for his maximum extension excursion and after repetitive movements (3) he lost further motion to lacking 10 degrees to achieve 0 degrees of extension and was in 10 degrees of spinal flexion.

In February 2013, the Veteran underwent another back surgery (L4-5 transforaminal lumbar interbody fusion).

A July 2013 EMG revealed an interim development of mild right chronic L5 radiculopathy and the continued mild bilateral chronic S1 radiculopathies. 

In April 2014, the Veteran was afforded a VA examination post back surgery.  At that time, he stated that he had back pain unless he was lying in bed.  He reported that when he got up the pain was initially rated a 2 (1 least pain to 10 most pain).  The Veteran stated that if he washed dishes, stood, bent over the sink and cleaned the counters his back pain worsened, going up to a pain level of 5 and he got numbness in the bilateral great toes.  He then had to sit or lay down.  He also stated it took about half a day to do the dishes, sweep the kitchen and recover.  The Veteran also reported he was raking leaves and had to bend his knees to put the leaves in the bag.  He had great difficulty standing up after bending.  He could only do about 3 bags before he had to rest for about 15 minutes and he repeated this 2 more times.  He stated that he was then hurting a lot for the next 2 days and had to limit his activity.  He reported the night after raking that he could only sit or lay but could not do any more lifting or bending.  He stated that he had to use his cane even in the house.  He stated that he usually did not use the cane in his small house, but always used his cane outdoors.  He stated that he could not go out and walk to church or go walk downtown for years due to his back condition.  He stated he was unable to do construction activities (put up dry wall and carry debris out of the house).  The Veteran reported that he had to pay someone to fix his roof as he could not get up on the ladder.  He stated that his legs occasionally gave way, but he had not fallen from it.  He also stated that he had difficulty getting out of a chair.  He stated that his back condition did not allow him to be able to do a physical job and limited his ability to bend, push, pull, or lift more than 5 pounds once or twice.  He stated that he was unable to stand for more than 20 minutes using his cane and shifting his weight.  He stated that he was able to sit for several hours, but his back would bother him a little bit and coming back up from a sitting position he had some difficulty until he loosened up.

On examination, his gait was abnormal.  His back did not show tenderness to palpation.  He exhibited forward flexion from 0 degrees to 70 degrees with pain at 55 degrees; extension from 0 degrees to 10 degrees with pain at that point; right and left lateral flexion 0 degrees to 20 degrees with pain at that point; right lateral rotation from 0 degrees to 25 degrees with pain at that point; and left lateral rotation from 0 degrees to 20 degrees with pain at that point.  He had pain throughout each of these arcs of motion and his range of motion was limited secondary to pain.  There was alteration in arc of motion with repetitions (3) for his right and left lateral flexion (0 degrees to 25 degrees with repetitions).  He had 5/5 strength in all areas.  He had intact sensation with light touch in three of the four extremities. His sensation was decreased in the foot/toes (L5).  There was clonus bilaterally at +1 for the ankle and +2 bilaterally for the knee.  He had a negative straight leg raise bilaterally lower extremities on both sitting and supine.  His radicular symptoms were noted as severe numbness in right and left lower extremities, however, there were no other signs or symptoms of radiculopathy noted.  He had no ankylosis of the spine.  Imaging studies of the thoracolumbar spine indicated arthritis.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner noted that when first checking the Veteran's sensation in the great toes at the start of this examination it was intact to light touch, but by the end of the examination when he was standing it was decreased, so decreased was checked in the sensory box.  The peripheral nerve examination indicated that the nerve involved was the external popliteal (common peroneal) nerve with mild incomplete paralysis on both the right and left sides and the sciatic nerve was normal.  

Prior to November 30, 2008, a rating in excess of 20 percent for a low back disability was not warranted because at no time prior to November 30, 2008, was the Veteran's forward flexion shown to be limited to less than 30 degrees even considering DeLuca and Mitchell considerations.  The Veteran demonstrated considerably more motion of the thoracolumbar spine.  However, as of January 12, 2012, the date of a VA examination, a rating of 40 percent has been assigned.  The RO has noted that although there was movement of the Veteran's lumbosacral spine, the one report that the Veteran could not extend greater than 5 degrees of flexion warranted the consideration that the severity of the back condition most closely approximated the evaluation for favorable ankylosis although the Board notes that later examinations show greater range of motion.  However, the Board finds that a higher 50 percent rating is not warranted because unfavorable ankylosis of the entire thoracolumbar spine is not shown.   Thus, rating in excess of 20 percent is not warranted prior to November 30, 2008, or in excess of 40 percent from January 12, 2012.

Excluding peripheral nerve considerations (addressed in the remand portion of this decision), there were no neurological manifestations such as loss of bowel or bladder control which may be assigned separate ratings at this time.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against an increased rating either prior to November 30, 2008 (in excess of 20 percent) or as of January 12, 2012 (in excess of 40 percent).

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  The Veteran was specifically hospitalized for surgeries for which he has been assigned temporary total ratings, but there was not otherwise frequent hospitalizations.

During the course of the appeal, the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU) effective April 18, 2014, due in part to his low back disability.  Service-connected disabilities resulted in a negative impact on employment, particularly physically demanding employment.  With regard to marked interference with employment, the schedular rating criteria specifically includes the symptoms exhibited by the Veteran which result in industrial impairment, and accordingly compensated those symptoms including tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of function involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability caused industrial impairment beyond what was contemplated by his back ratings.  The Board finds that the back disability is not so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus L5-S1, prior to November 30, 2008, and in excess of 40 percent from January 12, 2012; excluding periods of total disability from May 23, 2008 to November 30, 2008 and February 15, 2013 through May 31, 2013, is denied.


REMAND

With regard to the service-connected radiculopathies, the Board finds that medical clarification is necessary.

The January 2012 VA examination revealed that the Veteran had bilateral lower extremity radiculopathy.  There were reportedly severe findings on the right and mild findings on the left.  The examination indicated involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  However, the corresponding peripheral nerve examination then indicated that the sciatic nerve was normal and that it was rather the external popliteal (common peroneal) nerve that was involved and the impairment was mild bilaterally.

Further, the more recent April 2014 examination again revealed radiculopathy with severe numbness in both lower extremities.  Again, the examiner indicated the involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  However, again, the corresponding peripheral nerve examination then indicated that the sciatic nerve was normal and that it was rather the external popliteal (common peroneal) nerve that was involved and the impairment was mild bilaterally. 

The Board notes that the findings on the thoracolumbar examinations appear to be inconsistent with the findings on the peripheral nerve examinations with regard to whether the sciatic nerve is involved.  As such, another examination should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right and left radiculopathy disabilities.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically indicate if there is involvement of the sciatic nerve and should explain the prior neurological findings including those on the January 2012 evaluations (back and peripheral nerve), April 2014 evaluations (back and nerve) as well as the past EMG findings.  The examiner should specifically state if the sciatic nerve is impaired (and to what extent on each side), if the external popliteal (common peroneal) nerve is impaired (and to what extent on each side), or if both are involved (and to what extent on each side).

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


